Citation Nr: 0634367	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  05-03 708	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs 
Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
obstructive sleep apnea from May 14, 2002 to January 8, 2004, 
and to a rating in excess of 50 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


                                                   
INTRODUCTION

The veteran served on active duty from December 1983 to 
September 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Washington, D.C. Regional 
Office (RO).



                                                FNDING OF 
FACT

On November 3, 2006, prior to the promulgation of a decision 
in the appeal, the veteran, through his authorized 
representative submitted to the Board a letter requesting 
withdrawal of the claim on appeal.


                                               CONCLUSION OF 
LAW

The criteria for withdrawal of an appeal by the veteran have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 
(2006).

      
                    REASONS AND BASES FOR FINDINGS AND 
CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision. 
Withdrawal may be made only by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

In the November 3, 2006 letter, received at the Board by fax 
the same day, the veteran, through his authorized 
representative (Disabled American Veterans) withdrew his 
claim for a rating in excess of 30 percent for obstructive 
sleep apnea from May 14, 2002 to January 8, 2004, and to a 
rating in excess of 50 percent thereafter.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.

                                                               




                                                               
ORDER

The appeal of the appellant's claim of entitlement to a 
rating in excess of 30 percent for obstructive sleep apnea 
from May 14, 2002 to January 8, 2004, and to a rating in 
excess of 50 percent thereafter is dismissed.



                               
____________________________________________ 
                                                            
R. F. Williams 
                                                        
Veterans Law Judge, 
                                                   Board of 
Veterans' Appeals

































